DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Species II in the reply filed on 09/14/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.

Claim 16-18, 21, 24, 28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2021.


Response to Amendment
The amendment and/or arguments submitted on 09/14/2021 is/are being considered by the examiner.
Claims 13-32 are pending:
Claims 16-18, 21, 24, 28 are withdrawn
Claims 13-15, 19-20, 22-23, 25-27, 29-32 are examined on the merits


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/03/2019, 06/18/2021 is/are being considered by the examiner.


FR 2 416 345, Page2


Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
More than a single paragraph
Implied language/phrasing
Uses legal phraseology


Specification
The format of the specification is objected to for lacking section titles and proper arrangement. Please see below for guidance:
Content of Specification
TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e)(8) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/ legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities:
P1L13 ends mid-sentence
Appropriate correction is required.


Drawings
The drawings are objected to because
Fig3
Lacks section view cut indication for Fig4
I.e. show which section view of Fig3 is shown in Fig4
Solid horizontal line between upper-most joined regions in central air supply region appears to be a drafting error
The office explicitly request clarification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 32
“A turbofan engine, comprising a fan downstream of which the following elements extend:
…
a secondary section in which a secondary flow, distinct from the primary flow, circulates characterized in that 
… air sampling and supply means being able to extract air from the secondary section and direct it into each cooling air circulation channel.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Interview Impacts on Examination
	Per the attached PTO-413 interview summary: for the purpose of applying art during examination Claim 32 L8 will be read as follows “a cooling device according to claim [[1]]13” due to the amendments to the claims dated 05/03/2019.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“air sampling and supply means” as recited in Claim 32
Corresponding structure
A scoop provided with an orifice opening into the secondary section of the engine, connection/distribution members of curved regions 12 as seen in Fig2, and a control valve; as informed by P7L30-P8L5.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claims are objected to because of the following informalities:  
Inconsistent application of antecedent basis indication term, i.e. “said” verses “the”, for an individual given claim structure. 
The instant objection is extended to all instances of the instant issue.
Terms within parentheses in claim do not limit claim scope, please see MPEP 608.01(m.)
Claim 13
L4, “each channel” lacks formal antecedent basis
Amendment of “each channel of the cooling air circulation channels” or “each cooling air circulation channel” or equivalent amendment would overcome the instant objection
Instant objection is extended to all instances of the issue
L7, “said/the duct” lacks formal antecedent basis from “at least one cooling duct” of L7
Instant objection is extended to all instances of the issue and similar issues
L6, “said metal sheets” lacks formal antecedent basis from L2
Instant objection is extended to all instances of the issue
L10, “the cooling duct” lacks formal antecedent basis from “at least one cooling duct” of L7
Instant objection is extended to all instances of the issue and similar issues
Claim 14-15, 19-20, 22-23, 25-27, 29
Preamble, “A device” lacks formal antecedent basis from Claim 13
Amendment to “[[A]]The cooling device” would overcome the instant objection
Claim 19
L1-2, “at least one radially inner metal sheet” lacks antecedent basis indication, “said” or “the”, based on Claim 13
Claim 32
L5, add oxford comma between “chamber and” to improve clarity
L8, amend “[[a]]the cooling device according to claim [X]” in order to properly indicate antecedent basis from the prior claim
L11, amend “the cooling device” to provide formal antecedent basis
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-15, 19-20, 22-23, 25-27, 29-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 13
L5, “, that is” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure is being referenced by the cited limitation, as the cited limitation may reference any of the channels, channel air inlet, channel orifices, or either metal sheet.
L6, “it” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure is being referenced by the cited limitation
For the purpose of applying art, the office will read the “cooling device” itself as being the corresponding structure
L8, “close to” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what degree of proximity is or is not considered to be within the scope of “close to” the metal sheets, and two of ordinary skill in the art could reasonably come to two different scope determinations as the claim language, and the specification, fails to provide guidance to those of skill to come to a uniform determination of the claim scope.
L9, “using the cooling air circulation in the duct” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is reciting a functional limitation for the structure of Claim 13, or if the cited limitation is explicitly requiring cooling air to actually circulate within the duct in order for someone to infringe on the claim scope.
For the purpose of applying art, the office will read the cited limitation as reciting a functional limitation
L10-11, “the circumferential end regions of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 15
L2, “a plurality of series of cooling air ejection orifices” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is or is not antecedently connected/dependent on “at least one series of cooling air ejection orifices” of Claim 14
L2, “each series” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation antecedently depends from the recitations of Claim 14 or 15
L3, “the different series” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it impossible to determine the proper antecedent basis of the cited limitation
Claim 19
L1, “it” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure is being referenced by the cited limitation
For the purpose of applying art, the office will read the “The cooling device” itself as being the corresponding structure
L2, “at least one radially outer metal sheet” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not antecedently depends from the recitations of Claim 13 L2, or if the cited limitation is introducing a new antecedent basis structure
L3, limitation “intended to …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a functional limitation that requires the structure to ‘be capable of’ being in a particular working environment for the cooling device, or if the cited limitation is based on the mental intentions of a potential infringer.
For the purpose of applying art the office will read the cited limitation under the first interpretation, as it is impossible for the office to determine the potential thoughts of a potential infringer.
Claim 20
L1, “it” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure is being referenced by the cited limitation
For the purpose of applying art, the office will read the “The cooling device” itself as being the corresponding structure
L2, “at least one radially outer metal sheet” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not antecedently depends from the recitations of Claim 13 L2, or if the cited limitation is introducing a new antecedent basis structure
L3, limitation “intended to …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a functional limitation that requires the structure to ‘be capable of’ being in a particular working environment for the cooling device, or if the cited limitation is based on the mental intentions of a potential infringer.
For the purpose of applying art the office will read the cited limitation under the first interpretation, as it is impossible for the office to determine the potential thoughts of a potential infringer.
Claim 22
L1, “the two metal sheets” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L3, “and regions” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is or is not part of the antecedent basis structure of “at least one region” of L2 or is a new antecedent structure
For the purpose of applying art, the office will read claim 22 as “at least one first region … and second
Claim 25
L2, “air ejection orifices” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation does or does not antecedently depend upon “air ejection orifices” of Claim 13 L5, or is a new antecedent structure
For the purpose of applying art, the office will read the cited limitation as a new antecedent recitation
Claim 26
L2-3, “at least two cooling air circulation channels” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is or is not a part of the antecedent basis structure of “cooling air circulation channels” of Claim 13 L3, or is a new antecedent structure
Claim 27
L2-3, “at least two cooling air circulation channels” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is or is not a part of the antecedent basis structure of “cooling air circulation channels” of Claim 13 L3, or is a new antecedent structure
Claim 30
L2, “the axis of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L2-3, “preferably between …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 31
L2, “the axis of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L2-3, “preferably between …” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 32
L4-5, “in particular, … renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
L4, “the direction of …” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L8, “according to claim 1” renders the claim indefinite, as the metes and bounds of the claim are unknown, as claim 1 has been canceled.
As discussed above, the office will read claim 32 as dependent upon Claim 13.
L9, “the case” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L10, “it” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure is being referenced by the cited limitation
For the purpose of applying art, the office will read the “air” of L9 as being the corresponding structure
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13-15, 19-20, 22-23, 25-27, 30-31, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedel (US 6,149,074) in view of Rago (US 8,181,443) and Schwarz (US 4,525,998).
NOTE: claims are discussed in claim dependency order.
Claim 13
Friedel discloses:
“A cooling device for a turbine of a turbomachine extending along an axis (Fig1-4, tube network 1), comprising 
at least one radially inner metal sheet (best seen Fig2, inner metal sheet 8) and one radially outer metal sheet (outer metal sheet 8) that are joined to one another and delimit, between them, cooling air circulation channels (best seen Fig2/3, tubes 2) extending circumferentially from a connection region (best seen Fig3, distributor unit 3), 
each channel comprising at least one air inlet (Fig3, see flow arrows entering tubes 2) and air ejection orifices (apertures 11), that are designed to be oriented toward a region that is to be cooled (functional limitation. best seen Fig2 flow arrows), characterized in that 
	…”
The above noted limitations are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Friedel is silent to the application of a cooling duct used to cool metal sheets 8. Friedel is silent as to the source of the cooling gas, beyond “commonest procedure consists” from C1L21-26, for the tip clearance control arrangement of Friedel.
Rago teaches (best seen Fig2/3; Abstract; C1L12-27, C2L61-C2L3) that while compressor air is typically used to cool turbine shrouds in active tip clearance control arrangements, it is thermodynamically advantageous to cool the compressor air flow using another flow such as a portion of bypass air. Further, Rago teaches that an adjacent heat exchanging pipe is a known structure to provide cooling of a radially inner gas turbine engine casing structure along the axial span of the radially inner cooling pipe.
Schwarz teaches (Fig2) that it is known use spraybars 26 to provide impingement cooling of radially inner gas turbine engine casing structure.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use compressor air as the cooling gas of the tube 
Claim 14
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 13, characterized in that each cooling duct comprises at least one series of cooling air ejection orifices (Schwarz: Fig2, see flow arrows through the two series of impingement holes) oriented toward the metal sheets (orientation is within the scope of the combination as discussed in claim 13).”
Claim 15
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 14, characterized in that each duct comprises a plurality of series of cooling air ejection orifices (Schwarz: Fig2, each bar 26 has two series of impingement holes), each series extending along a line, the lines of the different series being, at least partially, parallel to each other (Schwarz: Fig2, the two rows of impingement holes are parallel to each other).”
Claim 20
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 14, characterized in that it comprises at least one radially inner metal sheet and at least one radially outer metal sheet (Friedel: metal sheets 8), that are joined to one another so as to form a shroud intended to surround a region that is to be cooled (Friedel: best seen Fig2).”
Claim 23
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 14, characterized in that the two metal sheets comprise at least one region where the metal sheets are spaced apart from each other in order to delimit a channel (Friedel: tubes 2), and regions where the metal sheets are sealingly joined to one another (Friedel: C3L25, sheets 8 are riveted together).”
Claim 27
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 14, characterized in that the metal sheets define at least one connection region for receiving cooling air (Friedel: best seen Fig3, distributor unit 3), from which at least two cooling air circulation channels extend (Frediel: best seen Fig3, distributor unit 3, tubes 2).”
Claim 31
The combination of Friedel and Schwarz by the teachings of Rago discloses: 
“An assembly for a turbomachine turbine, comprising 
at least two devices according to claim 14, evenly distributed around the axis of the turbomachine, preferably between two and five devices (Friedel: Fig1, three tube networks 1 evenly distributed circumferentially).”
Claim 19
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 13, characterized in that it comprises at least one radially inner metal sheet and at least one radially outer metal sheet (Friedel: metal sheets 8), that are joined to one another so as to form a shroud intended to surround a region that is to be cooled (Friedel: best seen Fig2).”
Claim 22
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 13, characterized in that the two metal sheets comprise at least one region where the metal sheets are spaced apart from each other in order to delimit a channel (Friedel: tubes 2), and regions where the metal sheets are sealingly joined to one another (Friedel: C3L25, sheets 8 are riveted together).”
Claim 25
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 22, characterized in that the metal sheets comprise air ejection orifices passing through the two metal sheets, located in the regions where the metal sheets are joined to one another (Friedel: Fig2, escape apertures 14 see flow arrows).”
Claim 26
The combination of Friedel and Schwarz by the teachings of Rago discloses: “A device according to claim 13, characterized in that the metal sheets define at least one connection region for receiving cooling air (Friedel: best seen Fig3, distributor unit 3), from which at least two cooling air circulation channels extend (Frediel: best seen Fig3, distributor unit 3, tubes 2).”
Claim 30
The combination of Friedel and Schwarz by the teachings of Rago discloses:
“An assembly for a turbomachine turbine, comprising 
at least two devices according to claim 13, evenly distributed around the axis of the turbomachine, preferably between two and five devices (Friedel: Fig1, three tube networks 1 evenly distributed circumferentially).”


Claim 29 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedel (US 6,149,074) in view of Rago (US 8,181,443), Schwarz (US 4,525,998), and in further view of Plemmons (US 5,205,115).
Claim 29
The combination of Friedel and Schwarz by the teachings of Rago is silent to the particular cross-sectional area of the cooling tubes and spraybars.
Plemmons teaches (Abstract; C1L7-11, C7L26-57, and in particular C7L42-46) that it is known that the cross-sectional area of impingement spray tubes, that are used to thermally control gas turbine engine casing clearances, is a design variable that is known to directly impact the resultant thermal cooling to the casing that is being clearance controlled.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform routine optimization of the cross-sectional areas of the tubes and spraybars of the combination of Friedel and Schwarz by the teachings of Rago in order to reach the claimed cross-sectional area ranges as Plemmons teaches that the cross-sectional area of impingement spray tubes, that are used to thermally control gas turbine engine casing clearances, is a known result-effective variable known to directly impact the resultant thermal cooling to the casing that is being clearance controlled,  and the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 

Claim 32 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedel (US 6,149,074) in view of Rago (US 8,181,443), Schwarz (US 4,525,998).
Claim 32
The combination of Friedel and Schwarz by the teachings of Rago discloses: “”
…
the turbine comprises a cooling device according to claim 13 (see claim 13), located radially outside the case (Friedel: best seen Fig2), air sampling and supply means being able to extract air from the secondary section and direct it into each cooling air circulation channel (Friedel: Fig1, flow 27, valve 25, computer 26, feed-pipe 4) and into the cooling duct of the device (limitation is within the scope of the combination as discussed in claim 13, non-core air flow is provided to spraybars from Schwarz by scoop 22, line 24 valve 28).”
The combination of Friedel and Schwarz by the teachings of Rago is silent to the details of the gas turbine engine surrounding the cooling device of the combination of Friedel and Schwarz by the teachings of Rago.
Schwarz teaches:
“A turbofan engine (Fig1; C1L7-10, C2L8; Claim 1), comprising a fan (Fig1, fan section 12) downstream of which the following elements extend:
a primary section in which a primary flow circulates, said primary section passing through, in particular, in the direction of circulation of the primary flow, a compressor, a combustion chamber and a turbine (Fig1; C2L7-11) comprising a turbine case (Fig2, casing 36),
a secondary section in which a secondary flow, distinct from the primary flow, circulates (Fig1, flow through bypass region) characterized in that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to locate the combination of Friedel and Schwarz by the teachings of Rago within the generic turbofan arrangement of Schwarz, as one of ordinary skill in the art would have to locate the turbine engine subcomponents of the combination of Friedel and Schwarz by the teachings of Rago within a turbine engine in order to practice the disclosure of the combination of Friedel and Schwarz by the teachings of Rago.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,092,146 to Legare: Fig2, impingement cooling metal sheet channels with radially outer cooling duct
US 4,069,662 to Redinger: Fig1/3/4, impingement cooling tubes with air from bypass
US 5,980,201 to Benoist: Fig1-5, impingement cooling tubes made from joining metal plates
US 4,841,726 to Burkhardt: impingement cooling tubes made from joining metal plates in contact heat exchanger arrangement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745       

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745